117 Ga. App. 646 (1968)
161 S.E.2d 444
ADAMS
v.
HOUSING AUTHORITY OF THE CITY OF ATLANTA.
43564.
Court of Appeals of Georgia.
Argued April 2, 1968.
Decided April 17, 1968.
John L. Respess, Jr., for appellant.
King & Spalding, R. Byron Attridge, G. Lemuel Hewes, Charles M. Kidd, for appellee.
HALL, Judge.
After an appeal to the superior court from an award of $5,860 by the assessors in a condemnation proceeding, the condemnee appeals from a verdict and judgment of $5,200 as compensation for his property. The condemnee's enumerations of error are that the condemnor failed to prove the allegations of its petition relating to its authority to condemn and the necessity for taking the property, and that the trial court charged the jury that the condemnor by law had the right to condemn the property and the only issue in the case was the market value of the property.
The condemnee properly raised the issues of authority and necessity in his defensive pleading. Mitchell v. State Hwy. Dept., 216 Ga. 517, 519 (118 SE2d 88, 93 ALR2d 459). The record does not show that the condemnee took any action in the trial court to obtain a hearing or ruling on the issues made by the answer, and does not show that these issues were determined. However, assessors were appointed as provided by law, and after notice to all of the parties the assessors conducted a hearing and found an award for the property. The condemnee then, "being dissatisfied with the award made by the assessors," filed an appeal demanding a trial by a jury as provided by law. It appears from the record that the condemnee acquiesced in the proceedings leading to the award of compensation and waived the issues raised by his answer.
The sole question for consideration upon an appeal from an award of the assessors is the amount of compensation to be paid the condemnee. Code §§ 36-601, 36-1110; State Hwy. Dept. v. Smith, 111 Ga. App. 292, 293 (141 SE2d 590). Therefore the record shows no error.
Judgment affirmed. Bell, P. J., and Quillian, J., concur.